                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JOSHUA BERRY,                                 )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         ) CIVIL ACTION NO. 1:19-CV-220-WHA
                                              )
OFFICER GRIER,                                )
                                              )
           Defendant.                         )

                                         ORDER

        On March 29, 2019, the Magistrate Judge entered a Recommendation (Doc. #4)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. The plaintiff’s claim as to humiliating and threatening language directed towards

him by the defendant is summarily dismissed with prejudice pursuant to the provisions of

28 U.S.C. ' 1915(e)(2)(B)(ii) as this claim provides no basis for relief.

        3. The plaintiff’s request for criminal prosecution of the defendant is summarily

dismissed with prejudice in accordance with the directives of 28 U.S.C. ' 1915(e)(2)(B)(i)

as this request is frivolous.

        A separate Final Judgment will be entered.

        DONE this 18th day of April, 2019.



                                 /s/ W. Harold Abritton
                                SENIOR UNITED STATES DISTRICT JUDGE
